           Case 1:20-cv-01262-DAD-SAB Document 9 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   APELU L. TITO,                                      Case No. 1:20-cv-01262-NONE-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13          v.                                           TO REFLECT VOLUNTARY DISMISSAL

14   WESTLAKE FINANCIAL SERVICES, LLC,                   (ECF No. 8)

15                  Defendant.

16

17          This action was filed on September 4, 2020. (ECF No. 1.) On December 3, 2020,

18 Plaintiff filed a notice of voluntary dismissal with prejudice and with each party to bear their

19 own costs and attorney fees pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.
20          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

21 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

22 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

23 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has

24 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

25 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th

26 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
27 the parties are left as though no action had been brought, the defendant can’t complain, and the

28 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

                                                     1
            Case 1:20-cv-01262-DAD-SAB Document 9 Filed 12/04/20 Page 2 of 2


 1 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 2          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 3 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 4 dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
